UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
ROBERT GOLDBLATT,

                                            Plaintiff,                 PROPOSED
                                                                       SCHEDULING ORDER
                 -against-                                            18 CV 265 (DRH) (ARL)

NEW YORK INSTITUTE OF TECHNOLOGY,

                                             Defendant.
------------------------------------------------------------------X
LINDSAY, Magistrate Judge:
The following pretrial schedule is adopted:

March 9, 2021:            Deadline for filing motion for joinder of additional parties or amendment of
                          pleadings.

June 9, 2021:             All discovery, inclusive of expert discovery, to be concluded.

June 23, 2021:            Any party planning on making a dispositive motion must take the first step
                          in the motion process by this date or risk forfeiting the right to make such a
                          motion. Parties are directed to consult the district judge’s individual rules
                          regarding such motion practice.

July 8, 2021: Final conference before the undersigned at 1:30 p.m. Meaningful settlement
              discussions will occur at the conference. Clients or other persons with full
              settlement authority must be available by telephone. Parties are to electronically file
              a joint proposed pretrial order in compliance with the district judge's individual rules,
              signed by counsel for each party, prior to the conference.

         This scheduling order will be modified by the Court only upon a timely showing of good
cause. Any request for modification of this scheduling order must be in writing, and submitted in
accordance with the undersigned’s Individual Rule 1 (D) which requires that applications be made
at least forty-eight hours before the scheduled appearance or deadline.

        All parties are advised that they are under a continuing obligation to keep the Court apprised
of any changes in their contact information including, but not limited to, their addresses.

Dated: Central Islip, New York                               SO ORDERED:

                                                            ARLENE ROSARIO LINDSAY
                                                            United States Magistrate Judge
